DETAILED ACTION
In response to remarks filed 07/18/2022
Status of Claims
Claims 1-4 and 6-20 are currently pending;
Claims 1, 8, 11-12, 16, and 20 are currently amended;
Claims 2-4, 6-7, 9-10, 13-15, 17-19 were previously presented;
Claim 5 has been cancelled;
Claims 1-4 and 6-20 are rejected hereinafter.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (US 2018/0044878) in view of Price (US 2010/0284751).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2018/0044878) in view of Price (US 2010/0284751).
With regards to claim 1, Lee discloses A geosynthetic panel wall system, comprising: a concrete facing panel (10); a plurality of stabilizing hoops (30, 50) fully coupled to one side of the concrete facing panel (figure 16). Lee discloses the invention substantially as claimed. However, Lee is silent about a soil reinforcing element coupled to the stabilizing hoops. Price a similar wall system (figure 13) comprising a concrete facing panel (100), a stabilizing hoop (300) couple to one side of the concrete facing panel (figures 1-13) and a soil reinforcement element (anchors 184) coupled to the stabilizing hoop (figures 1-8; paragraph 0050). It would have been obvious to one of ordinary skill in the art to modify the system of Lee to include the soil reinforcement element as taught by Price, since it would improve the stability of the wall.
Regarding claim 2, Lee discloses wherein the concrete facing panel (10) is made of concrete (paragraph 0047) but does not specifically teach a wet-cast fabricated concrete facing panel. Examiner takes Official Notice that it is known that wet-cast fabricating concrete panels is an ordinary skill in the art for creating concrete structures. Accordingly, it would have been obvious to one of ordinary skill in the art to have wet-cast fabricated the concrete to allow for a cheap and efficient way to mass produce concrete structures with molds (see prior art teaching well known to use a wet cast process to manufacture concrete block/panels; US 9,758,943, 201680369472, 20160244936, 20080085162). 
As to claim 3-4, Lee as modified above discloses wherein the concrete facing panel  (10) is multiple concrete facing panels (figure 16), and wherein the stabilizing hoop is multiple stabilizing hoops (30); and wherein the multiple concrete facing panels (10) are arranged end-to-end (figure 16), and wherein each of the multiple concrete facing panels is coupled to the multiple stabilizing hoops (figure 16; facing panel 10 connected to at least two stabilizing hoop 30).
As to claim 6, Lee discloses wherein the plurality of stabilizing hoops (30) are arranged vertically on the concrete facing panel (10) (figure 16).
As to claim 7, Lee discloses the invention substantially as claimed. However, Lee fails to explicitly teach wherein the plurality of stabilizing hoops is arranged side-by-side on the concrete facing panel. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have stabilizing hoops arranged side-by-side on the concrete facing panel, since it has been held that a mere reconfiguration of the essential working parts of a device only involves routine skill in the art. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). In this case, one skilled in the art would have arranged stabilizing hoops side-by-side if the facing block has the dimensions to fit at least two stabilizing hoop side-by-side. 
As to claim 8, Lee discloses the invention substantially as claimed. However, Lee fails to explicitly teach wherein the plurality of stabilizing hoop is semi-circular in shape having a height H, a length L, and a depth D. Price discloses stabilizing hoops (300) having a semi-circular shape having a height H, a length L, and a depth D (figure 4, 6, 10). It would have been obvious to one of ordinary skill in the art to modify the stabilizing hoops of Lee to have semi-circular shape as taught by Price, since it would provide a stabilizing hoop capable of taking different shapes.
As to claim 9, Lee does not specifically teach wherein the height H is from about 6 inches (15.24 cm) to about 30 inches (76.2 cm), and the length L and the depth D are from about 24 inches (60.96 cm) to about 96 inches (243.84 cm). It is known that optimization of size, shape, and scale through routine experimentation is an ordinary skill in the art. Accordingly, it would have been obvious matter of design choice to have modified the size/dimensions of the hoop to more effectively provide support for the soil, since such a modification would have involved a mere change in the size/dimensions of a component. A change in size/dimensions is generally recognized as being within the level of ordinary skills in the art. In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
Regarding claim 10, Lee discloses the geosynthetic panel wall system, but does not specifically teach wherein the height H is about 8 inches (20.32 cm) and wherein the length L and depth D are about 36 inches (91.44 cm). It is known that optimization of size, shape, and scale through routine experimentation is an ordinary skill in the art. Accordingly, it would have been obvious matter of design choice to have modified the size/dimensions of the hoop to more effectively provide support for the soil, since such a modification would have involved a mere change in the size/dimensions of a component. A change in size/dimensions is generally recognized as being within the level of ordinary skills in the art. In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
As to claim 11, Lee discloses wherein at least one of the plurality of stabilizing hoops (30, 50) is made of polymer, steel, or a composite material (fiber reinforcement material 30; mesh bag 50).
As to claim 12, Lee as modified above discloses wherein at least one of the plurality of stabilizing hoops (30) is filled with soil fill (figure 16).
As to claim 13, Lee as modified above discloses wherein the soil reinforcing element (184) is a strip having a width (Price paragraph 0050; “various types of earth anchors 184, such as such as metal grids or lattices and plastic grids or lattices such as geo-grid, which are known in the art and significantly improve the stability of a wall”).
As to claim 14-15, Lee as modified discloses the invention substantially as claimed. However, Lee fails to explicitly claim wherein the width of the reinforcing element is from about 6 inches (15.24 cm) to about 48 inches (121.92 cm); and wherein the width is about is about 24 inches (60.96 cm). It is known that optimization of size, shape, and scale through routine experimentation is an ordinary skill in the art. Accordingly, it would have been obvious matter of design choice to have modified the size/dimensions of the hoop to more effectively provide support for the soil, since such a modification would have involved a mere change in the size/dimensions of a component. A change in size/dimensions is generally recognized as being within the level of ordinary skills in the art. In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
As to claim 18, Lee as modified discloses wherein the strip is a geogrid made of geotextiles (Price paragraph 0050; “various types of earth anchors 184, such as such as metal grids or lattices and plastic grids or lattices such as geo-grid, which are known in the art and significantly improve the stability of a wall”).
As to claim 19, Lee discloses wherein the concrete facing panel (10) is coupled atop a leveling pad to form a free standing gravity geosynthetic panel wall system (figure 19).
With regards to claim 20, Lee discloses a method of reinforcing a wall, comprising the steps of providing a geosynthetic panel wall system having one or more each of a concrete facing panel (10), a plurality of stabilizing hoops (30, 50); casting one or more of the plurality of stabilizing hoops onto one or more of the concrete facing panels (paragraph 0047), wherein each concrete facing panel is coupled to at least a plurality of stabilizing hoops fully coupled on one side of the concrete facing panel (figure 16); forming a leveling pad (figure 19); propping the concrete facing panel atop the leveling pad; placing and compacting soil backfill against the one side of the concrete facing panel up to the bottom of the coupled stabilizing hoops; filling at least one of the plurality of the stabilizing hoops with soil fill; placing and compacting backfill up to the top of the at least one of the plurality of stabilizing hoops (figure 16 and 19); and folding down the strip into the backfill. Lee discloses the invention substantially as claimed. However, Lee is silent about a soil reinforcing element coupled to the stabilizing hoops; cutting and placing the reinforcing element into a strip and placing through the stabilizing hoops. Price a similar wall system (figure 13) comprising a concrete facing panel (100), a stabilizing hoop (300) couple to one side of the concrete facing panel (figures 1-13) and a soil reinforcement element (anchors 184) coupled to the stabilizing hoop (figures 1-8; paragraph 0050). It would have been obvious to one of ordinary skill in the art to modify the system of Lee to include the soil reinforcement element as taught by Price, since it would improve the stability of the wall.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4 and 6-20 have been considered but are moot because the new ground of rejection necessitated by amendments.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARIB A OQUENDO whose telephone number is (571)270-7411. The examiner can normally be reached Monday-Friday, 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARIB A OQUENDO/            Primary Examiner, Art Unit 3678